KENNEDY, Justice.
Louis Tyson appeals from a judgment of the trial court fixing the compensation due him as temporary executor of the estate of Shelly J. Tyson at $2500.
The trial court heard ore tenus evidence on this matter. The evidence was conflicting both as to the extent of special or extraordinary services rendered by Tyson and as to the value of the estate.
There was evidence that Tyson rendered no extraordinary or special services and that the value of the estate was $50,000.
In addition, at trial Tyson offered no documentation of out-of-pocket expenses, which he also claimed. Although the trial court requested that he tender such documentation and Tyson promised to do so, the record contains no such documentation.
Based on Ala.Code 1975, § 43-2-680, and on the ore tenus rule, see Bridges v. Bridges, 567 So.2d 280, 282 (Ala.1990), we hold that the trial court could have properly fixed Tyson’s compensation at $2500.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.